Citation Nr: 0710994	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-42 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1952 to December 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

Bilateral hearing loss was not affirmatively shown to have 
had onset during service; bilateral hearing loss was not 
manifested to a compensable degree within one year from the 
date of separation from service; and bilateral hearing loss, 
first diagnosed after service, is unrelated to an injury, 
disease, or event of service origin. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not due to disease or 
injury incurred in or aggravated by active service, and 
service connection may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 
5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 
(2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA notice by letters dated in November 2003 
and June 2005.  The notice advised the veteran of what was 
required to prevail on his claim of service connection for 
hearing loss (the letter in November 2003, however, did not 
contain this particular item of notification, but the June 
2005 letter was complete in this regard); what specifically 
VA had done and would do to assist in the claim; and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  He was asked to submit evidence, which would include 
any evidence in his possession, that pertained to the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable and effective date of the disability). 

To the extent that notice of the degree of disability 
assignable and effective date of the disability was not 
provided, as the claim is denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.  

Further, as the fully compliant VCAA notice letter of June 
2005 came after the initial adjudication in February 2004, 
the timing of such notice did not comply with the requirement 
that the notice must precede the adjudication.  (The November 
2003 VCAA notice letter did precede the initial adjudication 
of the claim, despite its deficiency in providing notice of 
the criteria to establish service connection.)  It is also 
noted that after the issuance of the June 2005 VCAA notice 
letter, the RO did not readjudicate the claim.  These 
procedural defects, however, have been cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence, prior to the case being 
transferred to the Board for appellate consideration.  When 
the RO certified the veteran's appeal to the Board in August 
2005, no additional evidence had been added to the claims 
file since the RO had issued a statement of the case in 
November 2004, except for the veteran's substantive appeal 
statement in December 2004 to the effect that he did not know 
what else he could do for his claim.  He did not respond to 
the VCAA notice of June 2005.  As there was no material 
change in or addition to the information included in the 
statement of the case, there was nothing further for the RO 
to adjudicate and no reason to issue a supplemental statement 
of the case.  38 C.F.R. § 19.31.  Accordingly, the Board will 
proceed to adjudicate this claim.  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing, but he declined 
a hearing.  The RO has obtained the veteran's service medical 
records and VA treatment records.  The veteran himself has 
submitted private reports, such as those from Beltone and 
Excel ENT Clinics.  He has not identified any additional 
records for the RO to obtain on his behalf.  Further, VA has 
conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A. § 5103A(d).  The veteran 
was afforded a VA examination in January 2004, specifically 
to evaluate the nature and etiology of any hearing loss under 
VA standards.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

The veteran claims that he has bilateral hearing loss as a 
result of in-service acoustic trauma related to the prolonged 
firing of guns aboard his ship during the Korean War.  In 
particular, he asserts that he was a combat veteran who 
served as a gunner's mate and operated an anti-aircraft gun 
mount while stationed in waters off Korea and shelled Korea 
for many months.  

The veteran served on active duty from January 1952 to 
December 1955.  His service medical records do not show any 
complaints, clinical findings, or diagnosis of hearing loss.  
The enlistment and discharge physical examination report show 
that his hearing was evaluated as within normal limits.  That 
is, his hearing was 15/15 for whispered and spoken voice in 
both ears in January 1952, and 15/15 for spoken voice in both 
ears in December 1955.    

Post-service medical records show that the veteran underwent 
a private audiogram in September 2003, which appears to 
demonstrate findings consistent with hearing loss.  This is 
the initial showing of hearing loss reflected in the file, 
and it comes more than 45 years after the veteran's discharge 
from service in December 1955.  The veteran indicated in 
November 2003 that he underwent a hearing test at the VA 
years ago, and was told that he could not hear, but VA 
outpatient records dated from February 1995 to September 2003 
do not show any diagnosis of hearing loss.  

The veteran underwent a VA examination in January 2004.  
Audiogram findings at that time indicated the following pure 
tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 
Hertz:  40, 70, 70, and 85 in the right ear; and 20, 45, 75, 
and 75 in the left ear.  The veteran described being 
subjected to the loud noise of big guns aboard ship during 
service and indicated that after service he was employed as a 
barber.  The diagnosis was bilateral sensorineural hearing 
loss.  Following a review of the veteran's claims file, to 
include service medical records, the examiner expressed the 
opinion that it was less likely than not that the current 
hearing loss was related to service.  

A subsequent private audiologic evaluation was performed in 
October 2004, and in a statement dated in October 2004, a 
private physician noted that the findings revealed 
sensorineural hearing loss in both ears.  The physician also 
noted that the veteran reported a history of noise exposure 
and that the pattern of his hearing loss was typical of 
noise-induced hearing loss.  Notably, the physician's opinion 
did not specifically relate the veteran's hearing loss to his 
period of military service.  



Thus, there is no medical evidence of a nexus between current 
bilateral hearing loss disability on the one hand and the 
veteran's period of service or his first post-service year on 
the other hand.  The medical reports in the claims file 
simply do not substantiate this.  

The veteran also alleges that he engaged in combat during his 
Korean War service, through the operation of big guns aboard 
ship, the USS Helena (CA-75).  Thus, the provisions of 38 
U.S.C.A. § 1154(b) are to be addressed.  The veteran's DD 
Form 214, Report of Separation, shows that his military 
occupational specialty was a gunner's mate; that he was 
assigned to the USS Helena; that he received no wounds as a 
result of action with the enemy; and that his decorations, 
awards, and citations do not include any specifically for 
combat involvement.  The file also contains an entry from the 
"Dictionary of American Naval Fighting Ships" regarding the 
history of the USS Helena, which reveals that during the 
veteran's period of service in 1952, the mission of the ship 
off the coast of Korea for 5 1/2 months was to burn buildings, 
destroy gun positions, and smash transportation facilities; 
all were left in her wake after shore bombardments.  The ship 
also performed air rescue of pilots, two of which were deep 
in enemy territory.  

While not verifying combat-related activities during the 
Korean War, the foregoing evidence at least corroborates the 
veteran's claim of exposure to noise from the firing of naval 
guns during service.  Moreover, even if the documentation in 
the file constitutes satisfactory evidence that he sustained 
acoustic trauma during combat, which is consistent with the 
circumstances, conditions, or hardships of his service, the 
presumption afforded under 38 U.S.C.A. § 1154(b) deals only 
with the question of whether a particular disease or injury 
occurred in service, that is, what happened then, and not the 
question of either current disability or nexus to service, as 
to both of which competent medical evidence is generally 
required.  Medical evidence of a current disability and a 
nexus to service is still required.  See Wade v. West, 11 
Vet. App. 302, 306 (1998); Libertine v. Brown, 9 Vet. App. 
521, 522-24 (1996); Gregory v. Brown, 8 Vet. App. 563, 567 
(1996). Since September 2003 the veteran has been shown to 
have bilateral hearing loss, but the only medical opinion of 
record addressing a nexus between the current hearing 
disability and service is unfavorable to the veteran's claim.  

Although the veteran himself asserts that he has hearing loss 
that is related to, as a layperson he is not competent to 
provide the requisite medical opinion as to the existence or 
etiology of a hearing loss disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, his assertions do 
not constitute competent medical evidence that his hearing 
loss was related to service.

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim and service connection for 
bilateral hearing loss is not established, and the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


